NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Argued April 22, 2009
                                  Decided October 20, 2009

                                            Before

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08‐3746
                                                     Appeal from the United States District
UNITED STATES OF AMERICA,                            Court for the Eastern District of
     Plaintiff‐Appellee,                             Wisconsin.

       v.                                            No. 06 CR 207

TOYA OLDS,                                           Rudolph T. Randa,
     Defendant‐Appellant.                            Judge.

                                          O R D E R

        Toya Olds was part of a ring that starting in the mid‐1990s sold millions of dollars
worth of cocaine in Milwaukee, Wisconsin.  She pleaded guilty to conspiracy to distribute
cocaine, 21 U.S.C. §§ 846, 841(a)(1), and was sentenced, as a career offender, to 188 months’
imprisonment.  Olds did not contest her career‐offender designation at sentencing or in her
appellate brief, but at oral argument we raised the possibility that the application of the
guideline was erroneous because it was based, in part, on a conviction for “second‐degree
recklessly endangering safety.”  See WIS. STAT. § 941.30(2).  As we recently held, this offense
is not a crime of violence.  United States v. Bishop, No. 08‐1950, 2009 WL 2503646, at *1 (7th
Cir. Aug. 17, 2009); see also United States v. Woods, No. 07‐3851, 2009 WL 2382700 (7th Cir.
Aug. 5, 2009); United States v. Smith, 544 F.3d 781, 786 (7th Cir. 2008).  And although we
ordinarily we do not evaluate issues not presented by the parties themselves, the error here
No. 08‐3746                                                                                Page 2

is plain, United States v. High, No. 08‐1970, 2009 WL 2382747, at *2 (7th Cir. Aug. 5, 2009),
and we are always free to correct a plain error on our own authority, FED. R. CRIM. P. 52(b);
United States v. Atkinson, 297 U.S. 157, 160 (1934); United States v. Neal, 512 F.3d 427, 439 n.11
(7th Cir. 2008); United States v. Muriel, 418 F.3d 720, 723 n.1 (7th Cir. 2005). 

       Olds’s sentence is VACATED, and the case is REMANDED for resentencing.